19-35795-cgm   Doc 14   Filed 05/30/19    Entered 05/30/19 16:43:44   Main Document
                                         Pg 1 of 6
19-35795-cgm   Doc 14   Filed 05/30/19    Entered 05/30/19 16:43:44   Main Document
                                         Pg 2 of 6
19-35795-cgm   Doc 14   Filed 05/30/19    Entered 05/30/19 16:43:44   Main Document
                                         Pg 3 of 6
19-35795-cgm   Doc 14   Filed 05/30/19    Entered 05/30/19 16:43:44   Main Document
                                         Pg 4 of 6
19-35795-cgm   Doc 14   Filed 05/30/19    Entered 05/30/19 16:43:44   Main Document
                                         Pg 5 of 6
19-35795-cgm   Doc 14   Filed 05/30/19    Entered 05/30/19 16:43:44   Main Document
                                         Pg 6 of 6
